1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    JONATHAN ESCOBAR,                                    Case No. 2:21-cv-00216-GMN-EJY
4                                           Plaintiff                    ORDER
5            v.
6    STATE OF NEVADA,
7                                        Defendant
8
9           On February 22, 2021, this Court issued an order directing Plaintiff to file a

10   complaint and a fully complete application to proceed in forma pauperis or pay the full

11   $402 filing fee on or before April 23, 2021. The April 23, 2021 deadline has now expired,

12   and Plaintiff has not filed a complaint or a fully complete application to proceed in forma

13   pauperis, paid the full $402 filing fee, or otherwise responded to the Court’s order.

14          District courts have the inherent power to control their dockets and “[i]n the

15   exercise of that power, they may impose sanctions including, where appropriate . . .

16   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

17   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

18   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

19   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

20   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

21   1992) (affirming dismissal for failure to comply with an order requiring amendment of

22   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

23   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

24   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

25   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

26   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

27   local rules).

28          In determining whether to dismiss an action for lack of prosecution, failure to obey
1    a court order, or failure to comply with local rules, the court must consider several factors:
2    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
3    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
4    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
5    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
6    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
7           Here, the Court finds that the first two factors, the public’s interest in expeditiously
8    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
9    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
10   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
11   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
12   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
13   disposition of cases on their merits—is greatly outweighed by the factors in favor of
14   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
15   the court’s order will result in dismissal satisfies the “consideration of alternatives”
16   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
17   F.2d at 1424. The Court’s order requiring Plaintiff to file a complaint and a fully complete
18   application to proceed in forma pauperis or pay the full $402 filing fee on or before April
19   23, 2021 expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a
20   complaint and a fully complete application to proceed in forma pauperis with all three
21   documents or pay the full $402 filing fee for a civil action on or before April 23, 2021, this
22   case will be subject to dismissal without prejudice for Plaintiff to refile the case with the
23   Court, under a new case number, when Plaintiff is able to file a complaint and has all
24   three documents needed to file a complete application to proceed in forma pauperis or
25   pays the the full $402 filing fee.” (ECF No. 4 at 3). Thus, Plaintiff had adequate warning
26   that dismissal would result from noncompliance with the Court’s order to file a complaint
27   and a fully complete application to proceed in forma pauperis or pay the full $402 filing
28   fee on or before April 23, 2021.



                                                  -2-
1           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2    based on Plaintiff’s failure to file a complaint and a fully complete application to proceed
3    in forma pauperis or pay the full $402 filing fee in compliance with this Court’s order dated
4    February 22, 2021. (ECF No. 4).
5           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
6    judgment accordingly. No other documents may be filed in this now-closed case.
7           DATED: April  30, 2021
                    ______________
8
                                               _______________________________
9                                              GLORIA M. NAVARRO
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
